          Case 2:18-cv-00868-JHS Document 35 Filed 06/05/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STRIKE 3 HOLDINGS, LLC,

                          Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 18-868

 GEORGE BORDLEY,

                          Defendant.


                                             ORDER

       AND NOW, this 5th day of June 2019, it is ORDERED that the Clerk of Court SHALL

docket the attached letter from Plaintiff’s counsel, John C. Atkin, Esquire, dated June 4, 2019.



                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
